FILE COPY



    In re Jose GeorgeAppellant/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                               April 3, 2014

                                          No. 04-14-00184-CV

                                         IN RE Jose GEORGE

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

        On March 20, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition, and the response filed on behalf of one of the real parties in interest,
and is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for
writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

           It is so ORDERED on April 3rd, 2014.


                                                                   _____________________________
                                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1 This proceeding arises out of Cause No. 2013CVF001170D4, styled Jose George v. Jose Alberto George, pending
in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale Jr. presiding.